DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per Claim 31 (and similarly claims 39 and 47):
	“determine one or more temporal reference frames that are applicable to a time period associated with the input data and the communicative context” in lines 6-7 of claim 31 is unclear because it is not clear if “and the communicative context” is supposed to refer to:
	1. something that the time period is associated with (i.e. the time period is associated with the input data and is associated with the communicative context)
	Or
	2. something that the temporal reference frame(s) are also applicable to (i.e. the temporal reference frame[s] are applicable to a time period associated with the input data and are applicable to the communicative context).

As per Claim 35 (and similarly claim 43):
	“the underlying source data” in line 1 of claim 35 lacks antecedent basis (“underlying source data” is first recited in claim 33 and claim 35 depends on claim 31).

	As per Claim 40 (and similarly claims 41-42):
	“the apparatus” in line 3 of claim 40 is ambiguous, because line 2 of claim 39 recites “an apparatus”, and lines 2-3 of claim 40 also recite “an apparatus” (i.e. the two recitations of “an apparatus” do not necessarily refer to the same apparatus, and when the two “an apparatus” recitations refer to different apparatuses, it is not clear which of the different apparatuses is the one that “the apparatus” in line 3 of claim 40 is supposed to refer to.
		
	The dependent claims include the issues of their respective parent claims.
Allowable Subject Matter
Claims 31, 39, and 47, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 32-38 and 40-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	As per Claim(s) 31 (and similarly claim[s] 39 and 47, and consequently claim[s] 32-38 and 40-46 which depend on claim[s] 31, 39, and 47), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 31, including (i.e. in combination with the remaining limitations in claim[s] 31) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: identify, based at least in part on input data, a communicative context and one or more linguistic resources for an output text; determine one or more temporal reference frames that are applicable to a time period associated with the input data and the communicative context; retrieve one or more descriptors defined by a temporal reference frame of the one or more temporal reference frames; and generate the output text based at least in part on the one or more descriptors
2008/0103756 teaches “[0043] In another embodiment, a phrase template 222, 224 can have a placeholder expression that includes a temporal expression based on at least one of a time an event begins and ends. Such a temporal expression may be used to uniquely specify an object in a prompt. In one embodiment, the temporal expression can be generated as follows: [0044] &lt;X as offset from current time in minutes&gt; minutes ago: if within the last 45 minutes. E, g.,: "the call you made 30 minutes ago". [0045] at &lt;X as clock time&gt;: if within the last 24 hours but not within the last 45 minutes. E.g.,: "the call you received at 1:00 PM". [0046] on &lt;X as day-of-week&gt;: if within the last 6 days but not within the last 24 hours. E.g.,: "the call you made on Monday". [0047] on &lt;X as date&gt;: otherwise. E.g.,: "the call you received on Dec. 15, 2005".” (paragraphs 43-47).  This reference does not appear to describe a time period is associated with an identified communicative context which is identified based at least in part on input data.
2013/0185050 teaches translating a non-natural language document into a natural language document (paragraph 36).
2005/0005266 teaches “In this case, the KP project would translate the linguistic content of the database records into localized information or language. This would occur, for instance, when a calendar date contained in a record of the database must be expressed in natural language instead of, say, integers. The KP application would thus interface with the database, and perhaps the user, by translating an integer-based date, such as May 1, 2004, into, for instance, the natural language expression the first day of May this year.” (paragraph 728).
6078914 teaches “As another example, the translation table can contain a function to convert time-related words into numeric equivalents. Specifically, any group in search data 28 containing the word "today" will have this word replaced with the current date in an appropriate format, such as dd/mm/yy. Similarly, whole numbers can be converted to text form, i.e. "7" converted to "seven"” (col. 8, lines 56-62).
2008/0037718 teaches “One means to construct such an audio file would be to use text-to-speech synthesis software. Such software could convert such digital time information into spoken words on demand. Alternatively, actual human recordings of discreet numbers, and words such as "minutes", "hours", "half-past" and the other audio constructs of a time announcement could be used instead of speech synthesis. Such audio segments could be concatenated to form smooth sounding spoken renditions of the current” (paragraph 19).
2013/0110791 teaches converting a time phrase into an absolute time (paragraphs 50-53).
Double Patenting
For clarity of the record, NO Double Patenting rejections are required because the parent applications do not teach or suggest identifying communicative context and one or more linguistic resources based on input data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 9/1/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658